697 N.W.2d 153 (2005)
472 Mich. 909-924
PEOPLE
v.
LUCEY.
No. 127339.
Supreme Court of Michigan.
May 31, 2005.
SC: 127339. COA: 253982.
On order of the Court, the application for leave to appeal the September 13, 2004 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
KELLY, J., would remand this case to the Court of Appeals for rehearing on defendant's application for leave to appeal before a panel that does not include the judge who sentenced defendant at the trial court level.